SENTENCIA
El Sr. Alfredo González Polidura, acusado-apelante, fue hallado culpable por el delito de asesinato en primer grado y dos violaciones a la Ley de Armas. El proceso seguido contra *814el apelante finalizó el 22 de abril de 1986. Ese mismo día, el apelante renunció al derecho que le concede la Regla 162(1) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, R. 162 y solicitó que se le dictara sentencia. Al acceder a la petición del ape-lante, el tribunal de instancia lo sentenció a cumplir 105 años de cárcel.
No conforme con el veredicto, el señor González Polidura presentó un escrito de apelación por derecho propio. Dicho es-crito fue presentado ante el Tribunal Superior, Sala de Agua-dilla (tribunal que dictó la sentencia), el 22 de mayo de 1986. Para esta fecha ya habían transcurrido treinta (30) días de haberse dictado la sentencia.
El Ministerio Público compareció oportunamente a solici-tar la desestimación de la apelación porque alegaba que no se presentó el escrito de apelación dentro del término dispuesto en las Reglas de Procedimiento Criminal. (2) El apelante se *815opuso a dicha solicitud de desestimación y alegó que “ [e] n nin-gún momento ni el tribunal que lo juzgó ni persona alguna le advirtió de que [síc] tenía tan s [ó] lo veinte días para apelar”.
A los fines de evaluar la situación jurisdiccional, con fecha de 26 de junio de 1986, emitimos resolución donde referimos el escrito de apelación del acusado apelante a la Sociedad para Asistencia Legal para que realizara la investigación corres-pondiente y nos sometiera un informe sobre lo alegado por el apelante.
La División de Apelaciones de la Sociedad para Asistencia Legal compareció en representación del apelante y nos in-formó lo siguiente:
(a) Ante el tribunal de instancia el apelante estuvo repre-sentado por el Lie. Héctor Grau Ortiz.
(b) El 22 de abril de 1986 el tribunal de instancia emitió un fallo de culpabilidad contra el apelante. Ese mismo día, el señor acusado a través de su abogado renunció a los términos de la Regla 162 de Procedimiento Criminal y solicitó que se le dictase sentencia.
(c) De acuerdo, al apelante, él no fue orientado sobre los procedimientos apelativos ni sobre los términos estatutarios para radicar el mismo. Este manifestó que había renunciado al término para dictar sentencia porque iba a apelar su caso.
*816De acuerdo con este informe, la División de Apelaciones nos manifestó que, “en ánimo de que se impart [iera] Justicia, [era] importante . . . determin [ar] si la falta de orientación legal lesionó el derecho del señor acusado a apelar el fallo con-denatorio”.
El 4 de septiembre de 1986 emitimos una orden en la que manifestamos:
Se remite al Ledo. Héctor Grau Ortiz, abogado del convicto en el tribunal de instancia, copia del informe rendido por la Sociedad para Asistencia Legal, para que ... se exprese sobre el mismo y en particular sobre la alegación de que no orientó a su cliente sobre sus derechos, términos y requisitos pro-cesales para la apelación.
El Lie. Héctor Grau Ortiz compareció oportunamente a contestar y cumplir con la anterior orden. En su moción infor-mativa el licenciado Grau expone detalladamente su relación profesional con el apelante. En cuanto a la alegación de que no le notificó a su cliente los términos para apelar, el licenciado Grau alegó lo siguiente:
(a) Durante la celebración del juicio se mantuvo al cliente informado de la posibilidad de una convicción y que de recaer un fallo de culpabilidad, el recurso disponible sería el de ape-lación.
(b) Al explicarle al cliente lo que era el recurso de apela-ción, se le explicó que luego de un fallo o veredicto se tenían veinte (20) días para radicar el recurso de apelación.
(c) El 22 de abril de 1986, luego de que el tribunal emi-tiera fallo de culpabilidad, el cliente le manifestó que deseaba que se dictara sentencia en ese mismo momento, ya que él iba a apelar su caso.
(d) Luego de que el Tribunal dictara sentencia, alega el licenciado Grau que le explicó a los familiares del señor acu-sado lo relacionado a la apelación y los términos. De esto fue testigo el Lie. Pedro Rodríguez Samalot, abogado de Orlando Vilanova, coacusado por los mismos hechos.
*817(e) Alrededor del 28 de abril de 1986 (seis días después de haberse dictado sentencia), la esposa del aquí apelante fue a la oficina del licenciado Grau a recoger el expediente del caso de su esposo ya que se iba a preparar una apelación.
(f) Posteriormente, el Lie. Jorge Lora Longoria se comu-nicó con el licenciado Grau para inquirir de los hechos y la prueba del caso ya que los familiares del señor González Poli-dura lo habían contratado para la tramitación de una apela-ción. Luego de esto el licenciado Grau no supo nada más del caso del señor González.
Vista la moción anterior del licenciado Grau Ortiz, emiti-mos resolución el 16 de octubre de 1986, en la que ordenamos al Secretario de este Tribunal que refiera copia de la antedicha moción a los Lies. Pedro Rodríguez Samalot y Jorge Lora Longoria para que se expresaran sobre la misma.
El licenciado Rodríguez Samalot compareció por medio de una moción de 4 de noviembre de 1986, y nos informó lo si-guiente:
•a) Es cierto que el abogado suscribiente el día 22 de abril de 1986 y en horas de la tarde se encontraba junto al Ledo. Héctor Grau Ortiz en los “premises” del Tribunal Superior de Puerto Rico, Sala de Aguadilla, en unión a los familiares del señor Alfredo González Polidura.
b) En relación al fallo de culpabilidad dictado por el Tribunal en relación al señor Alfredo González Polidura y a mi representado se renunció al término que concede la ley y se .dictó Sentencia, luego que ambos abogados hablamos con nuestros respectivos clientes.
c) Mientras nos encontrábamos en los “premises” del Tribunal, como anteriormente había indicado, presencié cuando el Ledo. Héctor Grau Ortiz hablaba con los familiares ■del señor González Polidura, su cliente, explicándoles las razones y el término de la apelación y que a partir de ese día hab [ía] veinte días para radicar el Escrito de Apelación. Por las expresiones de los familiares del convicto Alfredo Gonzá-lez Polidura entendí de que [sie] ellos pasarían esa semana por la oficina del Ledo. Héctor Grau Ortiz para saldar un di*818ñero que le debían y en adición para discutir todos los por-menores de la apelación.
d) Posteriormente, y dentro del término de apelación de los veinte días, recibí una llamada telefónica del Ledo. Jorge Lora Longoria indicándome que los familiares del señor Alfredo González Polidura lo habían ido a visitar para contra-tarlo para la referida apelación. El distinguido compañero Lora Longoria inclusive me preguntó en relación a los por-menores del procedimiento llevado a cabo y recuerdo haberle contestado de dichos pormenores e inclusive sobre la prueba de defensa presentada por el Ledo. Héctor Grau Ortiz.
[e) ] Luego de esa llamada telefónica del Ledo. Lora Lon-goria no supe nada más sobre los trámites de la apelación del señor González Polidura hasta que recibí de este Honorable Tribunal la Resolución del 16 de octubre de 1986. (Én-fasis suplido.)
Luego de esto, manifiesta el licenciado Rodríguez Samalot que:
Entiende que lo expuesto en la presente Moción cumple con lo requerido por este Honorable Tribunal en su Resolu-ción del 16 de octubre de 1986 y que no hay nada más que añadir a lo aquí expresado.
Posteriormente compareció el licenciado Lora Longoria y en su escrito en cumplimiento de resolución nos informó lo siguiente:
2. Tal y como expone el Ledo. Grau Ortiz, en una fecha del mes de abril de 1986, la cual no puedo establecer con pre-cisión, me comuniqué con el compañero para inquirirle sobre los hechos y prueba desfilada en el caso que se llevó contra el señor González Polidura en el Tribunal Superior de Agua-dilla.
8. La llamada fue motivada por la visita que la señora Ricarda Quiñones Maysonet, esposa del señor González Poli-dura, hiciera a mi oficina con el propósito de contratar mis servicios para la solicitud de apelación de su esposo.
*8195. En la ocasión antes referida la señora Quiñones Mayso-net compareció a mi oficina con un cartapacio conteniendo [sic] varios documentos pertenecientes al caso de asesinato seguido contra su esposo en el Tribunal Superior de Agua-■.dilla. Me informó que su esposo había sido declarado culpable y sentenciado a pena en exceso de cien años. [É]st[a] ex-presó su deseo de apelar dicha sentencia e informó que no había llegado a un acuerdo con el compañero Grau Ortiz, que fue el letrado que representó a su esposo ante el Tribunal Superior.
6. En esa ocasión le informé que yo no podía aceptar con-tratación alguna para apelar por falta de tiempo y porque actualmente me dedico casi enteramente a litigación civil. Ante las insistencias de la señora Quiñones Maysonet le añadí el hecho de que yo no conocía nada sobre el caso ni sobre la posible existencia de errores a señalarse en la solicitud de apelación. La señora Quiñones Maysonet insistió en que me comunicara con el Ledo. Grau Ortiz y con el Ledo. Pedro Rodríguez Samalot, abogado de un co-acusado, para inquirir sobre los pormenores del caso.
7. Por motivo de la insistencia de la señora Quiñones May-sonet me comuniqué con el compañero Grau Ortiz y éste me comentó, en términos generales, de la prueba que desfiló ante el Tribunal Superior y sobre sus impresiones sobre una posi-ble apelación. No recuerdo con precisión si mi comunicación con el compañero Rodríguez Samalot fue ese mismo día o si éste luego contestó mi llamada, pero de todos modos, mi con-versación con él también versó en términos generales de la prueba desfilada ante el Tribunal Superior y primordial-mente sobre los señalamientos relacionados con su represen-tación.
8. Conclu [i] da la conversación con el compañero Grau Ortiz, le reiteré a la señora Quiñones Maysonet, mi determina-ción de no poder aceptar el caso para apelación. Asimismo le ■informé de la posibilidad de acudir a la Sociedad para Asis-tencia Legal o de radicar escrito por derecho propio, en cuyo caso el Tribunal Supremo le asignaría un abogado, con toda probabilidad de la Sociedad antes mencionada. (Énfasis su-plido.)
*820Luego de evaluadas las mociones informativas de los licen-ciados Grau Ortiz, Rodríguez Samalot y Lora Longoria, con-cluimos que el apelante fue debidamente orientado de su dere-cho a apelar la sentencia y del término que tenía para hacerlo, que tuvo tiempo y maneras para lograr presentarla a tiempo y que fuera evaluado el aspecto jurisdiccional; carecemos de jurisdicción para acoger la apelación. Por lo cual, se desestima el recurso de apelación.
Así lo pronunció, manda el Tribunal y certifica el Secre-tario General. El Juez Asociado Señor Rebollo López emitió una opinión concurrente y disidente.
(Fdo.) Bruno Cortés Trigo Secretario General

 Dispone la Regla 162:
“El término ‘sentencia’ significa el pronunciamiento hecho por el tribunal en cuanto a la pena que se le impone al acusado.
“El tribunal al tiempo de imponer sentencia deberá explicar verbal-mente o por escrito las razones para la imposición de la sentencia.
“Cuando se pronunciare un fallo condenatorio en casos de delitos graves (felonies) el tribunal señalará una fecha para dictar sentencia que será, por lo menos, tres días después de dicho fallo. En casos de delitos menos graves (misdemeanors) el tribunal deberá dictar sentencia no más tarde del día siguiente al del fallo. En ningún caso se dictará sentencia antes de haber sido resuelta cualquier moción de nuevo juicio o moción para que no se dicte sentencia o antes de dar debida consideración al informe pre-sentencia que se requiere de acuerdo a la Regla 162.1.
“Las reglas de evidencia no se aplicarán en la fase de sentencia, ex-cepto lo concerniente a privilegios, según lo contenido en las Reglas 23 a 35 de las Reglas de Evidencia de Puerto Rico. — Enmendada en Julio 23, 1974, Núm. 172, Parte 2, p. 11, art. 1; Junio 4, 1980, Núm. 103, p. 354, sec. 1, ef. 9 meses después de Junio 4, 1980.” (34 L.P.R.A. Ap. II, R. 162.)


 Dispone la Regla 194:
“La apelación se formalizará presentando un escrito de apelación en la secretaría de la sala del tribunal que dictó la sentencia, dentro de los veinte (20) días siguientes a la fecha en que la sentencia fue dictada, pero si den-tro del indicado período de veinte (20) días se presentare una moción de nuevo juicio fundada en las Reglas 188(e) y 192, el escrito de apelación *815podrá presentarse dentro de los veinte (20) días siguientes a aquel en que se notificare al acusado la orden del tribunal denegando la moción de nuevo juicio.
“El apelante deberá radicar en o remitir por correo certificado copia del escrito de apelación a la Secretaría del Tribunal de Apelación dentro de las cuarenta y ocho (48) horas siguientes a la radicación del escrito en el tribunal sentenciador y deberá notificar al fiscal la presentación del escrito de apelación dentro del término para apelar. La notificación al fiscal se hará en la forma provista en estas reglas, salvo lo que se dispone en la regla siguiente.
“En el escrito de apelación se consignarán breve y concisamente los errores en que se fundamenta la misma. — Enmendada en Junio 23, 1978, Núm. 77, p. 269, art. 1, ef. 30 días después de Junio 23, 1978.” (34 L.P.R.A. Ap. II, R. 194.)